Citation Nr: 1414315	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-21 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a neurological disorder of the upper extremities, claimed as peripheral neuropathy, to include as secondary to a cervical spine disorder and/or service-connected degenerative disc disease (DDD) of the lumbar spine.

2. Entitlement to service connection for a neurological disorder of the lower extremities, claimed as peripheral neuropathy, to include as secondary to service-connected DDD of the lumbar spine.

3. Entitlement to service connection for a bilateral hip disorder to include as secondary to service-connected DDD of the lumbar spine.

4. Entitlement to service connection for spinal stenosis to include as secondary to service-connected DDD of the lumbar spine.

5. Entitlement to an increased disability rating in excess of 10 percent for service-connected DDD of the lumbar spine.

6. Entitlement to service connection for cervical spine DDD.

7. Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and D. B., the Veteran's husband


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to December 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

A videoconference hearing before the undersigned Veterans Law Judge was held in November 2011.  A transcript of the hearing has been associated with the claims file.

With regard to the Veteran's claim for entitlement to service connection for peripheral neuropathy of the upper and lower extremities, the Board notes the issue has been recharacterized as entitlement to service connection for a neurological disorder of the upper and lower extremities, claimed as peripheral neuropathy, to include as secondary to a cervical spine disorder and/or service-connected DDD of the lumbar spine.  The Board acknowledges the Veteran has reported symptoms of numbness, tingling and weakness and the medical evidence indicates the Veteran has been diagnosed with radiculopathy.  The claims, therefore, cannot be considered limited to the one diagnosis and has been appropriately recharacterized above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the Board must consider the scope of a claim as encompassing all disabilities that may be reasonably described by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to service connection for a cervical spine disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board finds that the issue of entitlement to service connection for a neurological disorder of the upper extremities, claimed as peripheral neuropathy, is inextricably intertwined with the Veteran's claim for entitlement to service connection for a cervical spine disorder.  Therefore, the Board finds that adjudication of this claim must be held in abeyance pending development of the claim for entitlement to service connection for a cervical spine disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Furthermore, as a result of the evidence regarding the effect her service-connected disability has had on the Veteran's ability to engage in substantially gainful employment, the Board finds that her increased rating claim includes a claim for TDIU, and that this claim has therefore been added as an additional claim entitled to current appellate review.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

A remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.

Regarding the issues of entitlement to service connection for a neurological disorder of the upper and lower extremities, claimed as peripheral neuropathy, the Veteran testified at the November 2011 Board hearing that she was told by private health care providers at a pain management program that her neurological disorders were secondary to her cervical spine disorder and/or her service-connected DDD of the lumbar spine.

As stated earlier, this issue has been recharacterized as entitlement to service connection for a neurological disorder of the upper extremities, claimed as peripheral neuropathy, to include as secondary to a cervical spine disorder and/or service-connected DDD of the lumbar spine; and a neurological disorder of the lower extremities, claimed as peripheral neuropathy, to include as secondary to service-connected DDD of the lumbar spine.  The Board notes that while a diagnosis for peripheral neuropathy has not been established by the evidence of record, the Veteran does, however, have a diagnosis for radiculopathy according to a January 2011 private treatment record from the Pain Associates of North Tennessee. 

In Clemons, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described and the information submitted or developed in support of the claim.  Id. at 5.

Moreover, since Clemons, the Court has held that a claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Id. at 86.  This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences."  Clemons, supra; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis); DeLisio v. Shinseki 25 Vet. App. 45, 53 (Vet. App. 2011)

In light of the Court's holdings in Clemons, Brokowski, and DeLisio and the evidence of record showing that the Veteran's continued complaints of symptomatology associated with numbness, tingling, and weakness may possibly be related to radiculopathy or another disorder, the Board has recharacterized the issues on appeal as entitlement to service connection for a neurological disorder.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holdings in Clemons, Brokowski, and DeLisio. 

Given the Veteran's credible testimony of symptomatology, her diagnosis of radiculopathy, service-connected DDD of the lumbar spine, and the lack of a medical opinion of record which speaks to the nature and etiology of the Veteran's neurological disorder of the extremities, the Veteran is entitled to a VA examination to clarify the Veteran's diagnosis of all neurological disorders and whether such diagnosed conditions are related to her military service, or secondary to any service-connected disability. 

Regarding the issues of entitlement to service connection for a bilateral hip disorder and spinal stenosis, the Board also finds a new VA examination must be conducted.  The Veteran testified at the November 2011 Board hearing that she experiences significant pain in her hip and the entire back and she is continually receiving treatment at the pain management center.  She also stated that when she injured her low back during service, her hips were not examined for injury.  The Veteran stated it was possible she injured her hip directly in service.  She also stated that private health care providers at the pain management program stated that she has significant stenosis in her back.

In January 2010, the Veteran underwent a VA examination, during which the examiner determined she did not have a diagnosis of a hip disorder or spinal stenosis.  

According to a January 2011 private treatment record from the Pain Associates of North Tennessee, the Veteran has been diagnosed with spondylosis and lumbago.

As such, based on the new medical evidence submitted by the Veteran and her lay statements, a new VA examination must be conducted to clarify any bilateral hip disorder and whether a diagnosis for spinal stenosis can be confirmed.

With respect to the issue of an increased rating for DDD of the lumbar spine, the Veteran contends that the current disability rating does not accurately reflect her current symptomatology.  She and her husband have testified to the effect that her lumbar spine disorder continues to increase in severity.

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002). VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Here, the Board finds that the most recent VA examination of the Veteran's lumbar spine was conducted over four years ago in January 2010.  Therefore, based on the above and the Veteran's November 2011 hearing testimony, the Board finds that a remand is necessary in order to afford the Veteran a current VA examination.

Lastly, with respect to the Veteran's claim for a TDIU rating, the Board finds that this claim is also inextricably intertwined with her pending increased rating and service connection claims.  The TDIU claim cannot be reviewed while those pending claims remain unresolved.  Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's other claims.  Moreover, because the Veteran has not yet undergone a VA examination with respect to her TDIU claim, the Board finds that, on remand, her VA lumbar spine examination should ascertain the functional and occupational impact of her service-connected DDD of the lumbar spine.  Furthermore, if the RO determines, on remand, that service connection is warranted for any additional disability, the impact of that disability on the Veteran's unemployability should also be addressed.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims file.

2. Following completion of above, schedule the Veteran for an appropriate examination to determine the nature and etiology of spinal stenosis and a bilateral hip disorder.  

The examiner is asked to determine: 

a. Whether the Veteran has a current diagnosis of spinal stenosis and a bilateral hip disorder; 

b. whether any diagnosed disorder of spinal stenosis and/or the bilateral hip is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) etiologically related to the Veteran's military service; 

c. or whether any diagnosed disorders of spinal stenosis and/or the bilateral hip are more likely than not, at least as likely as not, or less likely than not caused, or aggravated (i.e. permanently worsened beyond the normal progression of the disability) by a cervical spine disorder and/or service-connected DDD of the lumbar spine.

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  The examiner is specifically asked to consider and address the January 2010 VA examiner's negative nexus opinion.

The examiner is also asked to evaluate the current severity of the Veteran's service-connected DDD of the lumbar spine.

The examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should provide a detailed assessment of the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate and explain why this is so. 

The examiner should express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should provide a detailed assessment of the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate and explain why this is so. 

Finally, the examiner is asked to discuss the degree of occupational impairment attributable to the Veteran's service-connected DDD of the lumbar spine.  In particular, describe what types of employment activities would be limited because of the Veteran's service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

The Veteran's claims folder must be reviewed by the examiner.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  

3. Schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of any neurological disorder(s), claimed as peripheral neuropathy, of the upper and lower extremities.  

The examiner is asked to determine: 

a. the current diagnosis of the Veteran's neurological disorder(s) of the upper and lower extremities; 

b. whether any diagnosed neurological disorder of the upper and lower extremities are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) etiologically related to the Veteran's military service; 

c. or whether any diagnosed neurological disorder of the upper and lower extremities is more likely than not, at least as likely as not, or less likely than not caused, or aggravated (i.e. permanently worsened beyond the normal progression of the disability) by a cervical spine disorder and/or service-connected DDD of the lumbar spine.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report. 

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  The examiner is specifically asked to consider and address the January 2010 VA examiner's negative nexus opinion.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following any additional notice/development deemed appropriate, adjudicate the issue of service connection for DDD of the cervical spine.  Notice of the decision and appellate rights should be provided to the Veteran and her representative.  This issue should not be returned to the Board unless an appeal is filed and perfected.

6. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal should be readjudicated. If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

